Citation Nr: 1701281	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  14-15 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Appellant served on active duty from May 9, 1963, to July 11, 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Appellant testified at a videoconference hearing before the undersigned in August 2016.  A transcript of this hearing is in the record.


FINDINGS OF FACT

The Appellant does not have 90 days of active service.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §1521(j) (West 2015); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The provisions of the VCAA are not applicable where the law, and not the underlying facts or development of the facts, are dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Smith v. Gober, 14 Vet. App. 227 (2000) (stating that the VCAA has no effect on an appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (stating that the VCAA is not applicable where law, not factual evidence, is dispositive).

As the outcome of the present appeal is based upon an application of the law to the known facts, the provisions of the VCAA are not applicable.  Moreover, there is no legal basis to award the Appellant nonservice-connected pension benefits, and a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, further discussion of VA's duties to notify and assist is unnecessary. 


II.  Legal Criteria

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. §§ 3.2, 3.3, 3.314(b).  A veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  


III.  Analysis

The Appellant seeks entitlement to nonservice-connected pension benefits

The threshold issue in this case is whether the Appellant has the requisite period of active service.  The Appellant's service records reflect that the Appellant served from May 9, 1963, to July 11, 1963, for a total of two months and three days.  The Board acknowledges that the Appellant's service took place during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  However, it is undisputed that the Appellant served less than 90 days of active service.  As such, the Appellant does not meet the legal requirements for basic entitlement to nonservice-connected pension benefits.  See 38 U.S.C.A. §§ 101(24), 1521(j); 38 C.F.R. §§ 3.2, 3.3, 3.6; Sabonis, 6 Vet. App. at 426.

The Board notes that the Appellant would be entitled to nonservice-connected pension benefits had he been discharged as a result of a service-connected disability.  However, the Appellant's service records do not indicate that he was discharged as a result of a service-connected disability, nor does the Appellant have a service-connected disability.  Thus, the Appellant does not qualify for an exception to the 90-day service requirement.  See 38 U.S.C.A. § 1521(j).

Ultimately, the Board is bound by the law and is without authority to grant benefits on any basis except that established by Congress.  See 38 U.S.C.A. §§ 503, 7104; Smith v. Derwinski, 2 Vet. App. 429 (1992).  In this case, because there is no legal basis upon which to award nonservice-connected pension benefits, the appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to non-service connected pension benefits is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


